McMILLIAN, Circuit Judge,
dissenting.
I concur in Part III of the court’s decision in this case, but I respectfully dissent from Part II of the opinion. I believe that Crystal Chambers alleged and proved discrimination based on race under a disparate impact theory and discrimination based on pregnancy under a disparate treatment theory in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. I would thus reverse the district court’s judgment on the Title VII claims and remand for a determination of an appropriate remedy.
Today, the court, contrary to Title VII, upholds the Omaha Girls Club’s (OGC) discharge of Chambers, a black, unmarried pregnant woman because of her pregnancy. Chambers, an arts and crafts instructor at OCG, was held to be a “negative role model” for the OGC members, who are girls and young women between the ages of eight and eighteen.
Title VII provides in part: “It shall be an unlawful employment practice for an employer ... to discharge ... or otherwise to discriminate against any individual with respect to his [or her] compensation, terms, conditions, or privileges of employment, because of such individual’s ... sex_” 42 U.S.C. § 2000e-2(a).
The Equal Employment Opportunity Commission and many courts interpreted *706this provision barring gender-based discrimination to prohibit discrimination based on pregnancy. C.F.R. § 1604.10(b) (1973); Holthaus v. Compton & Sons, Inc., 514 F.2d 651, 653-54 (8th Cir.1975); In re National Airlines, Inc., 434 F.Supp. 249 (D.C. Fla.1977) (the airline’s policy of requiring flight attendants to cease working when they became pregnant violated Title VII). Contra Harriss v. Pan American World Airlines, Inc., 437 F.Supp. 413 (D.C.Cal. 1977), aff'd in part, reversed in part, 649 F.2d 670 (9th Cir.1980). However, the Supreme Court in General Electric v. Gilbert, 429 U.S. 125, 145-47, 97 S.Ct. 401, 412-13, 50 L.Ed.2d 343 (1976), determined that an employer could exclude pregnant employees from receiving benefits under a disability plan. The Court reasoned that the exclusion was not gender-based but was condition-based. Id. at 136-37, 97 S.Ct. at 408.
In 1978, Congress responded to the Supreme Court’s decision in General Electric v. Gilbert by amending Title VII to “prohibit sex discrimination on the basis of pregnancy.” Newport News Shipbuilding & Dry Dock Co. v. EEOC, 462 U.S. 669, 670, 103 S.Ct. 2622, 2624, 77 L.Ed.2d 89 (1983) (Newport News). The new amendment, entitled the Pregnancy Discrimination Act, added a new subsection “k” to the definition section of Title VII; the new subsection reads in part as follows:
The terms “because of sex” or “on the basis of sex” include, but are not limited to, because of or on the basis of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes ... as other persons not so affected but similar in their ability or inability to work....
42 U.S.C. § 2000e(k). This provision “made clear that, for all Title VII purposes, discrimination based on a woman’s pregnancy is, on its face, discrimination because of her sex.” Newport News, 462 U.S. at 684, 103 S.Ct. at 2631; see Carney v. Martin Luther Home, Inc., 824 F.2d 643, 647-48 (8th Cir.1987) (Carney).
An employer may justify discrimination otherwise prohibited by Title VII by showing either a business necessity or a bona fide occupational qualification (BFOQ) for the discriminatory policy or practice. Carney, 824 F.2d at 648. The business necessity exception applies to disparate impact cases involving facially neutral employment practices with a disproportionate impact on a protected group. The BFOQ exception applies to disparate treatment cases involving affirmative deliberate discrimination. EEOC v. Rath Packing Co., 787 F.2d 318, 327 n. 10 (8th Cir.), cert. denied, — U.S. —, 107 S.Ct. 307, 93 L.Ed.2d 282 (1986). In Gunther v. Iowa State Men’s Reformatory, 612 F.2d 1079, 1085 (8th Cir.), cert. denied, 446 U.S. 966, 100 S.Ct. 2942, 64 L.Ed.2d 825 (1980), this court noted that a BFOQ analysis is similar to and overlaps the business necessity test. Essentially, both exceptions require proof that a discriminatory job qualification or practice is both necessary to and effective in promoting the employer’s business and that no less discriminatory alternatives exist.
The BFOQ and the business necessity exception are narrow exceptions which impose a heavy burden on the employer. E.g., Dothard v. Rawlinson, 433 U.S. 321, 334, 97 S.Ct. 2720, 2729, 53 L.Ed.2d 786 (1977). The employer must show that the problem to be addressed by the discriminatory act or practice is concrete and demonstrable, not just “perceived”; and the challenged act must be essential to eliminating the problem, not simply reasonable or designed to improve the problem. EEOC v. Rath, 787 F.2d at 332-33; Jones v. Lee Way Motor Freight, Inc., 431 F.2d 245, 249 (10th Cir.1970), cert. denied, 401 U.S. 954, 91 S.Ct. 972, 28 L.Ed.2d 237 (1971).
I agree with the majority that the district court’s determination of business necessity or BFOQ in the present case is to be reviewed under the clearly erroneous standard. However, even under this very deferential standard, I would reject the BFOQ or business necessity exceptions offered by OGC because there is no evidence to support a relationship between teenage pregnancies and the employment of an unwed *707pregnant instructor, and therefore I am left with the definite and firm conclusion that the district court made a mistake. Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985).
The district court, and now this court, accepts without any proof OGC’s assumption that the presence of an unwed pregnant instructor is related to teenage pregnancies. Chambers v. Omaha Girls Club, 629 F.Supp. at 951 (D.Neb.1986) (Chambers). OGC failed to present surveys, school statistics or any other empirical data connecting the incidence of teenage pregnancy with the pregnancy of an adult instructor. OGC also failed to present evidence that other girls clubs or similar types of organizations employed such a rule. OGC instead relied on two or three highly questionable anecdotal incidents to support the rule.
The majority, while admitting to some uncertainty about whether the negative role model rule is subject to validation, places great weight on counsel’s remarks during oral argument. Counsel’s comments concerning the feasibility of such validation, however, are not a substitute for evidence demonstrating the validity or effectiveness of the role model rule. OGC had the burden of establishing a reasonable basis, that is a factual basis, for its belief, Weeks v. Southern Bell Telephone & Telegraph Co., 408 F.2d 228, 235 (5th Cir. 1969), and in the absence of such proof, OGC may not implement the discriminatory rule.
Although there are no cases that have considered precisely the issue raised in this case,, a few courts have considered the role model defense in school settings and all have rejected the schools’ role model defenses. In Andrews v. Drew Municipal Separate School District, 507 F.2d 611 (5th Cir. 1975), two unwed mothers challenged the school district’s policy that prohibited the employment of teachers and teachers’ aides who were unwed parents. Not unlike OGC, the school district defended the policy on the basis that such teachers would be poor role models for the children and that employing such teachers could lead to schoolgirl pregnancies. Id. at 613. The Fifth Circuit struck down the rule. Id. at 617.
In the absence of overt, positive statements to which the children can relate, we are convinced that the likelihood of inferred learning that unwed parenthood is necessarily good or praiseworthy, is highly improbable, if not speculative. We are not at all persuaded by defendants’ suggestions, quite implausible in our view, that students are apt to seek out knowledge of the personal and private life-styles of teachers or other adults within the school system (i.e. whether they are divorced, separated, happily married or single, etc.), and, when known, will approve and seek to emulate them.
Id., citing Andrews v. Drew Municipal Separate School District, 371 F.Supp. 27, 35 (N.D.Miss.1973).
Six years later, the Fifth Circuit had a chance to again consider the role model defense in Avery v. Homewood Board of Education, 674 F.2d 337 (5th Cir.1982). The school district justified its firing of an unwed pregnant teacher on the basis that she was a negative role model and her pregnancy would provoke teenage pregnancies. Id. at 339. Citing Andrews v. Drew Municipal Separate School District, 507 F.2d at 614, the Fifth Circuit, once again, rejected the role model defense.
[W]e rejected all three rationales offered in support of ... the rule ... (1) that unwed parenthood is prima facie proof of immorality; (2) that unwed parents are unfit role models, and (3) that employment of an unwed parent in a scholastic environment materially contributes to the problem of school-girl pregnancies.
674 F.2d at 341.
In Ponton v. Newport News School Board, 632 F.Supp. 1056 (E.D.Va.1986) (Ponton), the district court also carefully considered the same issue. In Ponton, a pregnant unmarried teacher of vocational home economics at a magnet school in Newport, Virginia, was forced to take a leave of absence because the school district *708alleged that it had an interest in “protecting schoolchildren from exposure to a single, pregnant teacher.” Id. at 1062. The district court, noting that it had “serious doubt as to whether this is in fact a legitimate interest,” concluded that the effect on students of the “mere sight of a single, pregnant teacher would be negligible, at best.” Id. The court further commented that
[e]ven if plaintiff’s students would have known that she was single, the mere knowledge that their teacher had gotten pregnant out of wedlock would seem to have a fairly minimal impact on them. There was no evidence that plaintiff intended to proselytize her students regarding the issue of unwed pregnancy.
Id. at 1063. The district court in Ponton also determined that plaintiff's pregnancy had not affected her ability to implement the prescribed curriculum in her classes nor could her pregnancy be perceived as representing a “School Board-sponsored statement regarding the desirability of pregnancy out of wedlock; rather, such status could only be viewed as representing a personal decision made by plaintiff in her private capacity.” Id. Although the plaintiff in Ponton alleged a constitutional right of privacy claim and the district court decided the case on this basis, the rationale is applicable to the present case because the employers in both cases contend that the policy prohibiting single pregnancies is necessary to the effectuation of its programs.
The district court in the present case, although correctly articulating the BFOQ and business necessity tests, failed to actually apply the tests. Chambers, slip op. at 951. Instead of requiring OGC to demonstrate a reasonable relationship between teenage pregnancy and the employment of single pregnant women, the district court accepted the beliefs and assumptions of OGC board members. Id. at 951. The district court stated that “the Girls Club established that it honestly believed that to permit single pregnant staff members to work with the girls would convey the impression that the Girls Club condoned pregnancy for the girls in the age group it serves.” Id. at 950. Based on this belief alone, the district court stated that “the court is satisfied that [OGC has] met the burden of showing that a manifest relationship exists between the Girls Club’s fundamental purpose and its single pregnancy policy.” Id. at 950. The district court, in discussing the BFOQ defense, further stated: “Here we have a rule made in an attempt to limit teenage pregnancy, and no data to support a finding that the rule either does, or does not, accomplish this purpose.” Id. at 951. Despite this explicit recognition by the district court that there was no data to support a relationship between teenage pregnancy and the negative role model rule, the district court, nonetheless, stated: “This court believes that the policy is a legitimate attempt by a private service organization to attack a significant problem within our society.” Id. at 951.
Neither an employer’s sincere belief, without more, (nor a district court’s belief), that a discriminatory employment practice is related and necessary to the accomplishments of the employer’s goals is sufficient to establish a BFOQ or business necessity defense. The fact that the goals are laudable and the beliefs sincerely held does not substitute for data which demonstrate a relationship between the discriminatory practice and the goals. The district court, recognizing that there was no data to support such a relationship, should have held that OGC failed to carry its burden of showing a BFOQ or business necessity.
Even if I weré to accept for purposes of argument that OGC established a relationship between the single pregnancy policy and the work of the club, the BFOQ and the business necessity exceptions must still fail because OGC did not establish that there were no less discriminatory alternatives available. Unlike the district court and the panel majority, I am unimpressed by OGC’s rejection of alternatives with less discriminatory impact. OCG’s personnel policy provided leave of absences for up to six weeks for pregnancies and other sicknesses and longer leaves upon approval of the board. It is clear that OGC could have accommodated its stated mission and the *709pregnancy of Crystal Chambers by granting her a leave of absence or by placing her in a noncontact position. Administrative inconvenience is not a sufficient justification for not utilizing these less discriminatory alternatives.
In summary, OCG failed to carry the heavy burden of showing a nexus between its negative role model rule and teenage pregnancies and that implementation of the rule is essential to eliminating the problem, and thus failed to demonstrate that the single pregnancy policy was justified by either business necessity or was a BFOQ. Thus, I would reverse the judgment of the district court on the Title VII claims and remand this case with instructions to the district court to enter judgment in favor of Chambers on the Title VII claims and to grant appropriate relief.